DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valler (US 8,936,119) in view of Bennett (US 4,331,111).
 [Claims 14 and 18] Regarding claims 18, Valler discloses a hybrid drive system, comprising: a driveshaft (22); an electrical hybrid powertrain (26, 52) to provide 
-However, it fails to disclose an opposed-piston engine comprising a first crankshaft and a second crankshaft.
-Nevertheless, Bennett discloses an opposed piston ICE having dual crankshafts illustrated in FIG 3. 
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Valler to have an opposed piston arrangement as taught by Bennett in order to at least reduce weight, increase fuel efficiency and improve NVH. 
[Claim 15] Regarding claim 15, Valler/Bennett disclose the range-extended drive system of claim 14, wherein the opposed-piston, internal combustion engine device-comprises: an opposed-piston, internal combustion engine with two crankshafts (See FIG 1); at least one motor/generator adapted to convert mechanical rotation of the crankshafts to electrical power (As modified the ICE of Bennett would drive the generator 52 of Valler).



    PNG
    media_image1.png
    812
    641
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    781
    656
    media_image2.png
    Greyscale

Allowable Subject Matter
s 16-17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614